Citation Nr: 0115858	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenitis, claimed as a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

A regional office (RO) of the Department of Veterans Affairs 
(VA) entered a decision in February 1984 denying service 
connection for a stomach disorder.  An April 1994 rating 
decision determined that the veteran had submitted a reopened 
claim for service connection for gastroduodenitis, claimed as 
a stomach problem.  The reopened claim was denied.  In a 
rating decision of December 1997, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for 
gastroduodenitis, claimed as a stomach problem.  

The veteran was informed of each of the three previously 
referenced adverse determinations.  He did not file a timely 
appeal as to any of these rating actions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision.  The RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for 
gastroduodenitis, claimed as a stomach problem.  

A videoconference hearing was held in April 2001 before the 
undersigned Acting Member of the Board.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The RO last denied the claim for service connection for 
gastroduodenitis, claimed as a stomach disorder in December 
1997.

2.  Evidence received subsequent to the December 1997 
decision is not merely cumulative or redundant of the 
evidence that was then of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1997 decision of the RO denying entitlement 
to service connection for gastroduodenitis, claimed as a 
stomach disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).

2.  Evidence submitted since the RO denied entitlement to 
service connection for gastroduodenitis, claimed as a stomach 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).  However, a claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The December 1997 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
December 1997 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

Evidence received since the time of the last final 
disallowance of the claim includes a March 2000 statement 
from James McKie, M.D.  In that statement, the physician 
pointed out that he had been treating the veteran since 1993.  
At that time, the veteran reported complaints of abdominal 
pain and discomfort.  He gave a history of having been 
diagnosed during service with ulcer disease.  Since his 
discharge from the service, he had been having persistent, 
ongoing abdominal pain and discomfort.  In 1993, it was the 
physician's assessment that the veteran had duodenitis.  In 
the March 2000 statement, Dr. McKie stated his opinion that 
the veteran had a long history of ongoing acid peptic 
disorder.  The physician commented that the exact date of 
onset of the condition was hard to identify, but at least the 
diagnosis of ulcer disease had been made in military service.  
Currently, it was the physician's assessment that the veteran 
had reflux symptoms, although the inflammatory process of 
duodenitis had healed.

The Board finds that the additional evidence was not 
available for VA review in December 1997, and that it is not 
merely cumulative or redundant of the evidence then of 
record.  Moreover, inasmuch as the evidence tends to 
demonstrate a link between current disability and a claimed 
inservice stomach disorder, the Board is satisfied that the 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The claim is therefore reopened.  To this limited 
extent, the appeal is granted.

In the August 2000 statement of case, the RO concluded that 
Dr. McKie's statement was not new and material evidence to 
reopen the claim of service connection for a stomach 
disorder.  The RO indicated that it had discounted the 
probative value of Dr. McKie's statement, finding that the 
statement was based on an incredible history provided by the 
veteran.  The Board does not concur.  

In reaching its determination that Dr. McKie's statement is 
new and material, the Board notes that it has not weighed the 
probative value of the physician's statement.  A 
consideration of the probative value of that statement is a 
part of the merits adjudication phase which follows the 
reopening of the claim for service connection for duodenitis, 
claimed as a stomach disorder.  The Board emphasizes that 
credibility of the newly submitted evidence is to be presumed 
for the limited purpose of determining the sufficiency of 
evidence to reopen a claim.  Justis, supra.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim of 
service connection for duodenitis, claimed as a stomach 
disorder.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim.  Reopening 
the claim, without referral to the RO for initial 
consideration of the question under the new law, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim of service connection for duodenitis, claimed as a 
stomach disorder is reopened; to this limited extent, the 
appeal is granted.


REMAND

A review of the record shows that an upper gastrointestinal 
x-ray series was normal, when performed in June 1968, just 
before the veteran's induction into military service.  
Inservice complaints of stomach trouble and passing of blood 
were recorded during 1968, but no gastrointestinal disease, 
including an ulcer, was diagnosed.  The separation 
examination in April 1970, as well as examinations for 
reserve duty, performed in March 1976 and July 1982, were 
negative for complaints, findings or diagnoses of a 
gastrointestinal disorder.  

Medical records from the veteran's treating physician, Dr. 
McKie, dated in 1993, first demonstrated the presence of 
duodenitis, by endoscopy.  Subsequently, Robert E. McNeill, 
M.D., in a May 1997 statement, gave the assessment that the 
veteran had a history of peptic ulcer disease, documented by 
endoscopy.  The physician stated that the veteran's symptoms 
dated back to the late 1960's, a point in time when the 
veteran was in military service.  Dr. McKie's March 2000 
statement dated the onset of the veteran's acid peptic 
disease to military service.

Statements from private examiners addressing the etiology of 
the veteran's stomach disorder were prepared many years after 
the veteran had left military service and depend, at least in 
part, on the veteran's history that ulcer disease was 
confirmed during service.  There is no indication from the 
record that comments from either physician about the etiology 
of the veteran's stomach disorder were informed by review of 
the veteran's claims file, particularly the service medical 
records contained therein.  

Additionally, as noted above, the Veterans Claims Assistance 
Act of 2000 contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claim of 
service connection for gastroduodenitis, claimed as a stomach 
disorder in the context of the new law, nor has the veteran 
had an opportunity to prosecute the merits of his claim in 
that context.  Consequently, in order to ensure the veteran 
due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claim to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
additional records of relevant treatment from private medical 
sources.  The action should also include providing the 
veteran a VA examination, so that further medical opinion can 
be obtained about the etiology of his current stomach 
disorder.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  

2.  Development should include making 
reasonable efforts to obtain copies of 
any pertinent private medical records, 
which are not already in the claims 
folder, of treatment of any 
gastrointestinal disorders since service.  
Any additional private medical records 
obtained should be added to the claims 
file.

3.  Thereafter, the RO should arrange a 
VA gastrointestinal examination.  The 
claims file and copy of this remand 
should be provided to the examiner for 
review prior to the examination.  The 
examiner must state that he/she undertook 
claims folder review.  All indicated 
special studies should be performed and 
clinical findings reported in detail.  
The examiner should then offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a current 
stomach disorder which is attributable to 
military service.  A complete rationale 
should be provided for the opinion 
expressed.

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  Then, if the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



